CONTINUATION SHEET
Continuation of 3.  The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
They raise new issues that would require further consideration and/or search, and they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  (In the instant case the proposed amendments would require a Restriction/Election between the "Product" claims and the "Method of Making" claims.)
Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
The applicants arguments are based upon the proposed amendments to the claims, which do not properly address the issues made of record as set forth in the Final action mailed 7 March 2022.  Additionally the proposed amendments would require a Restriction/Election before further examination could be completed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781